Citation Nr: 9916470	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  96-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of a 
concussion to include headaches and pain. 

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1962 to 
February 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a May 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In May 1994, 
the RO denied the claims of entitlement to service connection 
for lipomas as secondary to Agent Orange exposure, for 
diverticulitis and for residuals of concussion wound to 
include head pain.  The RO also determined that new and 
material evidence had not been submitted to reopen the claims 
of entitlement to service connection for cervical, thoracic 
and lumbar spine conditions and for carpal tunnel syndrome.  
In March 1995, the veteran's representative submitted a 
statement which the Board has construed as a notice of 
disagreement with the denial of service connection for 
residuals of a concussion wound to include head pain, and the 
denial of service connection for carpal tunnel syndrome.  In 
August 1995, the RO granted service connection for carpal 
tunnel syndrome of the left upper extremity.  

The Board notes that the issue of entitlement to service 
connection for residuals of a head concussion including pain 
had been adjudicated previously on the basis of a reopened 
claim.  However review by the Board shows that the issue was 
originally denied by the RO in May 1994 and the veteran was 
informed of the decision via a letter dated in June 1994.  As 
stated above, the Board has construed a March 1995 letter 
from the veteran's representative as a timely filed notice of 
disagreement with the May 1994 rating decision.  A statement 
of the case on the issue was promulgated in April 1996, and 
the veteran thereafter perfected his appeal with the 
submission of his substantive appeal the same month.  Thus 
the issue of entitlement to service connection for residuals 
of a head concussion to include head pain will be adjudicated 
on the basis of an original claim therefore.  


The Board further notes that the May 1994 rating decision 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for carpal tunnel syndrome.  Review of the claims 
file shows that service connection was originally denied in 
November 1983 for carpal tunnel syndrome of the left upper 
extremity.  The Board notes that prior to May 1994, the issue 
of entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity had never been 
adjudicated.  The Board finds the issue of entitlement to 
service connection for carpal tunnel syndrome of the right 
upper extremity should be adjudicated on a de novo basis.  

The Board notes that on a Statement in Support of Claim 
received at the RO in May 1989, the veteran raised the issue 
of entitlement to service connection for dental gum disease.  
On correspondence received at the RO in December 1993, the 
veteran raised the issue of entitlement to service connection 
for surgical scars that were the residuals of a rupture of 
the colon.  The issues are not inextricably intertwined with 
the current appeals and are, therefore, referred to the RO 
for appropriate action.  

The issues on appeal were originally before the Board in July 
1997 at which time they were remanded in order to afford the 
veteran a requested RO hearing.  The veteran subsequently 
withdrew his request for a hearing and the case has been 
returned to the Board for further appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran has claimed entitlement to service connection for 
residuals of a head concussion and for carpal tunnel syndrome 
of the right upper extremity.  

VA examinations conducted in May 1995 include diagnoses of 
right median nerve carpal tunnel syndrome, secondary to 
shrapnel wounds.  A May 1995 neurological examination 
included a diagnosis of post-traumatic headache and blurring 
of vision secondary to post-concussion syndrome.  The veteran 
reported that he had been blown up in a bunker with a loss of 
consciousness for approximately 45 minutes.  He was 
hospitalized for approximately 20 days in Vietnam and for 
approximately 20 days in Japan.  

Service medical records evidence that in March 1968 the 
veteran was treated for a cut on the long finger of the right 
hand.  Service personnel records shows that he received a 
gunshot wound to the chest and shrapnel wounds to the face 
and the right and left legs and left arm in February 1968.  
He was awarded the Purple Heart medal.  

There is no evidence of record demonstrating that the veteran 
had a concussion in service or that he received shrapnel 
wounds to his right upper extremity.  The Board notes that 
there are no service medical records evidencing treatment for 
approximately 40 days in Vietnam and Japan as a result of the 
February 1968 injuries as claimed by the veteran.  Based on 
the findings of the May 1995 VA examinations, the Board is of 
the opinion that an attempt must be made to obtain any 
service medical records not associated with the claims file 
which evidence treatment for the February 1968 injuries.  

The Court has held that the duty to assist the veteran in 
obtaining and developing facts and evidence to support his 
claim includes obtaining pertinent outstanding medical 
records.  Littke v. Derwinski, l Vet. App. 90 (l990).  





Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claims under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issues 
prepared and certified for appellate review as set out on the 
title page of this decision, pending a remand of the case to 
the RO for further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or private, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for service connection for 
residuals of a head concussion and for 
carpal tunnel syndrome of the right upper 
extremity.  

After any necessary authorization for 
release of medical information is secured 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file legible copies of the veteran's 
complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the response from the veteran, the RO 
should obtain any current, outstanding VA 
treatment records.  

2.  The RO should contact the National 
Personnel Records Center and/or other 
appropriate service department in an 
attempt to locate/secure the veteran's 
complete service medical records.  If the 
service medical records cannot be 
obtained, a notation to that effect must 
be associated with the claims file.  


3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed and, if not, the RO should 
implement corrective procedures. See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for residuals of a 
concussion to include headaches and pain, 
and for carpal tunnel syndrome of the 
right upper extremity.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


